Title: To James Madison from James P. Preston, 27 February 1819
From: Preston, James P.
To: Madison, James


Sir
Council Chamber Feby 27th 1819
I have the honor to enclose you your appointment of Visitor of the University of Virginia together with the Advice of Council fixing on the day of your first meeting.
I have a peculiar gratification in the discharge of this duty as I am persuaded that the foundation is now laid of an institution that will form a new and important era in the Science and literature of our native State.
My gratification is much increased by the recollection that this institution will commence under auspices that will insure its success, and cannot fail to answer the most sanguine expectations of every friend to knowledge and to the improvement of the human mind. With great respect, I have the honor to be Your Obt. Servt
James P. Preston
 
[Enclosure]
To James Madison Esqr. Virginia, to wit:
Whereas by an Act of the General Assembly passed the 25th. day of January 1819 entitled “An Act establishing an University, to be called the University of Virginia,” the Governor is required with the advice of the Council, forthwith to appoint Visitors, and prescribe to them a day for their first meeting: In pursuance of the said Act of the General Assembly, I James P. Preston Governor of the Commonwealth of Virginia, do by and with the advice of Council, constitute and appoint you James Madison Esqr. a Visitor of the University of Virginia, with all the powers vested in the office of Visitor by the aforesaid Act of the General Assembly.
In testimony whereof I have hereunto subscribed my name and caused the seal of the Commonwealth to be affixed at the City of Richmond this 13th. day of February in the year of Our Lord One thousand, eight hundred and nineteen.
James P. Preston
